               Case 3:20-cr-00266-WHA Document 14 Filed 08/04/20 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BENJAMIN KINGSLEY (CABN 314192)
 3 Acting Criminal Chief

 4 KYLE F. WALDINGER (CABN 298752)
   NICHOLAS J. WALSH (CABN 314290)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Email: kyle.waldinger@usdoj.gov
             Email: nicholas.walsh@usdoj.gov
 9
     Attorneys for the United States of America
10

11                                   UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14   UNITED STATES OF AMERICA,                       ) CASE NO. CR 20-0266 WHA
                                                     )
15           Plaintiff,                              )
                                                     )
16      v.                                           )
                                                     ) CERTIFICATE OF SERVICE
17   MICHAEL BRENT ROTHENBERG,                       )
          a/k/a MIKE ROTHENBERG,                     )
18                                                   )
             Defendant.                              )
19                                                   )

20           I, KATHY P. TAT declare:
21           That I am a citizen of the United States of America and employed in San Francisco County,
22 California; that my business address is Office of United States Attorney, 450 Golden Gate Avenue, Box

23 36055, San Francisco, California 94102; that I am over the age of eighteen years, and am not a party to

24 the above-entitled action.

25           I am employed by the United States Attorney for the Northern District of California and
26 discretion to be competent to serve papers. The undersigned further certifies that I caused a copy of the

27 following:

28

     CERTIFICATE OF SERVICE
     CR 20-0266 WHA                                  2
              Case 3:20-cr-00266-WHA Document 14 Filed 08/04/20 Page 2 of 2



 1            UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                         INFORMATION WITH PREJUDICE – Doc#13
 2

 3 to be served this date upon the party(ies) in this action by placing a true copy thereof in a sealed

 4 envelope, and served as follows:

 5 __X_ FIRST CLASS MAIL by placing such envelope(s) with postage thereon fully prepaid in the
   designated area for outgoing U.S. mail in accordance with this office’s practice.
 6

 7 ____     PERSONAL SERVICE (BY MESSENGER)

 8 __x__ EMAIL: mrothenberg@rothenberg.co

 9 to the parties addressed as follows:
10 MICHAEL ROTHENBERG
   712 Bryant St, Suite 6
11 San Francisco, CA 94107
   mrothenberg@rothenberg.co
12 Pro Se

13
            I declare under penalty of perjury under the laws of the United States that the foregoing is true
14
     and correct.
15
            Executed on August 4, 2020 at San Francisco, California.
16

17
                                                  ________/s/_____
18                                                KATHY P. TAT
                                                  Legal Assistant
19

20

21

22

23

24

25

26

27

28

     CERTIFICATE OF SERVICE
     CR 20-0266 WHA                                   3
